DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-3, 13-16, 18-29 are still at issue and are present for examination.
Election/Restriction
Applicant’s election with traverse the species of Species Group 1: SEQ ID NO: 18; Species Group 2: an immunological reagent and Species Group 3: SEQ ID NO: 4, in the paper of 1/25/2021 is acknowledged.  
Claims 16, 18, 19, 21-23 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.


Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609 A(1) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  
The information disclosure statements filed on 11/27/2019, are acknowledged.  Those references considered have been indicated as such.


Claim Objections
Claim 29 is objected to because of the following informalities:  
Claim 29 depends from rejected claim 1.  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-3, 13, 14, 15, 20, 24-28 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Van Olphen et al. US 2014/0274883, published Sept 18, 2014.
Van Olphen et al. teaches a number of antiviral compounds from marine extracts.  Van Olphen et al. teach the isolation of biologically active extracts from marine algae Gigartina skottsbergii wherein position 68 and position 85 can be any amino acid.  The 128 amino acid protein taught by Van Olphen et al. is identical to SEQ ID NO:1 and does not comprise the amino acid sequence of SEQ ID NO:2.  Further as Van Olphen et al. teaches that the position 68 and 85 may be any amino acid which includes amino acid position 68 as methionine and position 85 as glutamine, which anticipates claim 2, wherein X3 is Q and claim 3 wherein the polypeptide comprises the amino acid sequence of SEQ ID NO:18.  While Van Olphen et al. does not disclose that the polypeptide of SEQ ID NO:23 forms a dimer, this is considered an inherent feature of the polypeptide of SEQ ID NO:23 based upon the high degree of sequence identity with that of instantly disclosed SEQ ID NO:1.
Thus, claim(s) 1-3, 13, 14, 15, 20 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Van Olphen et al. US 2014/0274883, published Sept 18, 2014.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 13, 14, 15, 20, 24-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over by Van Olphen et al. US 2014/0274883.
As stated above Van Olphen et al. teaches a number of antiviral compounds from marine extracts.  Van Olphen et al. teach the isolation of biologically active extracts from marine algae and the biologically active components of these extracts.  Van Olphen et al. teach that these biologically active components can be used in the treatment of viral diseases including influenza.  Van Olphen et al. teach a 128 amino acid Griffithsin-like protein (SEQ ID NO:23) isolated from Gigartina skottsbergii wherein position 68 and position 85 can be any amino acid.  The 128 amino acid protein taught by Van Olphen et al. is identical to SEQ ID NO:1 and does not comprise the amino acid sequence of SEQ ID NO:2.  Further as Van Olphen et al. teaches that the position 68 and 85 may be any amino acid which includes amino acid position 68 as methionine and position 85 as glutamine, which anticipates claim 2, wherein X3 is Q and claim 3 wherein the polypeptide comprises the amino acid sequence of SEQ ID NO:18.  
One of skill in the art before the effective filing date of the invention would have been motivated to isolate/produce each of the possible variants of the polypeptide of SEQ ID NO:23  as a means of testing and identifying the polypeptides antiviral activity.  One of skill in the art would have been motivated to produce each of the polypeptide variants of SEQ ID NO:23 with all possible naturally occurring amino acids at variable 
Thus, claims 1-3, 13, 14, 15, 20, 24-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over by Van Olphen et al. US 2014/0274883.

Remarks
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD G HUTSON whose telephone number is (571)272-0930.  The examiner can normally be reached on 6-3 EST Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on (408) 918-7584.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  





rgh
2/19/2021

/RICHARD G HUTSON/Primary Examiner, Art Unit 1652